DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 12, 2020 have been fully considered but they are not persuasive. 
Applicant argues that Poole discloses the first part 33 of second component 32 is placed into recess 25 of first part 23, not the lattice structure second part 35.  Examiner respectfully disagrees noting that both the first part 33 and second part 35 of second component 32 are placed into the recess 25 of first part 23 of first component 31 [0058].  Further, as Poole discloses the combination of first component 31 and second component 32 form a valve ([0042]- discussing Figs. 2-7 depicting a valve; valves are used to control fluid flow such as adhesive).
Applicant’s arguments, filed October 12, 2020, with respect to the rejection(s) of Claims 17-18 under Yamada and Marlin Steel have been fully considered and are persuasive as Yamada does not teach a seal plug applied to seal the adhesive port after application of an adhesive and removal of the AM effector.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stevenson et al (PGPub 2004/0218990) in view of Marlin Steel.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poole (PGPub 2019/0247922).
Regarding Claim 1, Poole teaches an apparatus (Abstract) comprising:
an additively manufactured (AM) inlet port ([0043]- first component 31 may be formed using additive manufacturing) configured to receive an adhesive ([0042]- discussing the construction of a valve; valves are used to control fluid flow such as adhesive); and 
an AM outlet port ([0017]- the second component may be additively manufactured) comprising an AM outlet adhesive valve configured to impede an adhesive outflow at the AM outlet port ([0056]- the second component has a lattice structure (which would impede fluid flow)).
Regarding Claim 2, Poole further teaches the adhesive flow is unidirectional from the AM inlet port to the AM outlet port ([0042]- discussion of the valve which necessarily flows from the inlet to the outlet).
Regarding Claim 3, Poole further teaches the AM outlet adhesive valve comprises a lattice configured to impede the adhesive outflow at the AM outlet port ([0056]- the second component has a lattice structure (which would impede fluid flow)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (PGPub 2019/0247922) in view of Czinger et al (PGPub 2016/0016229).
Regarding Claim 4, Poole does not appear to explicitly teach the AM outlet port is configured to receive a vacuum; and the AM outlet adhesive valve is configured to facilitate the adhesive flow from the AM inlet port to the AM outlet port by engaging the vacuum.  Czinger teaches a 3D printed assembly [0029] that may include vacuum ports in order to facilitate even distribution of adhesive [0057].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poole to include a vacuum port as taught by Czinger with reasonable expectation of success to facilitate even distribution of adhesive [0057].
Regarding Claim 5, Poole further teaches the AM outlet adhesive valve comprises a lattice configured to: engage the vacuum by passing air; and impede the adhesive outflow at the AM outlet port ([0056]- the second component has a lattice structure (which would impede fluid flow)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poole (PGPub 2019/0247922) in view of Czinger et al (PGPub 2016/0016229) and Rhodes et al (PGPub 2019/0111795).
Regarding Claim 6, Poole and Czinger do not appear to explicitly teach the AM outlet adhesive valve comprises a plurality of outlet spring loaded tangs configured to: couple with a vacuum effector; facilitate the vacuum when coupled with the vacuum effector; and impede the adhesive outflow at the AM outlet port when decoupled from the vacuum effector.  Rhodes teaches a port covered by a plurality of motorized tangs (Abstract- the iris door) in order to expand and restrict the opening [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poole and Czinger to include an iris door as taught by Rhodes with reasonable expectation of success to expand and restrict the opening [0048].  Rhodes does not .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (PGPub 2019/0247922) in view of Czinger et al (PGPub 2016/0016229), Peeples et al (US Pat. 3343564) and Marlin Steel (3D Printing vs Traditional Manufacturing).
Regarding Claim 7 and 8, Poole and Czinger do not appear to explicitly teach the AM outlet adhesive valve comprises: a gap region; and an AM ball configured to facilitate the vacuum by passing air through the gap region, and impede the adhesive outflow at the AM outlet port by blocking the gap region when the adhesive reaches the gap region and a spring positioned to provide support to the AM ball (namely, a ball check valve).  Peeples teaches utilizing a spring-loaded ball check valve (Abstract) in order to provide improved flow through the valve when the spring is compressed (Col 1, Ln 40-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poole and Czinger to include a spring-loaded ball check valve as taught by Peeples with reasonable expectation of success to provide improved flow through the valve when the spring is compressed (Col 1, Ln 40-56).  Peeples does not appear to explicitly teach the ball being additively manufactured.  Marlin Steel teaches additive manufacturing may be used to manufacture custom work pieces that would normally need specialized tooling [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poole, Czinger, Peeples to additively manufacture the ball check valve ball as .
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (PGPub 2019/0247922) in view of Czinger et al (PGPub 2016/0016229) and Duggan (US Pat. 4249568).
Regarding Claims 9 and 10, Poole and Czinger do not appear to explicitly teach the AM outlet adhesive valve comprises a flap configured to: facilitate the vacuum by passing air; and impede the adhesive outflow at the AM outlet port by blocking the outlet port when the adhesive reaches the outlet port and the flap is configured to lock into place upon completion of an adhesive fill within the apparatus (namely, a clapper valve). Duggan teaches utilizing a clapper valve (Abstract) in order to prevent backflow (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poole and Czinger to include a clapper valve as taught by Duggan with reasonable expectation of success to prevent backflow (Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Poole (PGPub 2019/0247922) in view of Duggan (US Pat. 4249568).
Regarding Claim 11, Poole does not appear to explicitly teach the AM inlet port comprises an AM inlet adhesive valve configured to: facilitate the adhesive flow from the AM inlet port to the AM outlet port; and impede an adhesive outflow at the AM inlet port. Duggan teaches utilizing a clapper valve (Abstract) in order to prevent backflow (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poole to include a clapper valve as taught by Duggan with reasonable expectation of success to prevent backflow (Abstract).
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (PGPub 2019/0247922) in view of Qiu et al (CN202515386U with references to machine English translation provided herewith).
Regarding Claim 12, Poole does not appear to explicitly the AM outlet adhesive valve comprises a pop- in element configured to receive a pressure spike when adhesive reaches the pop-in element to indicate that a corresponding adhesive channel is approximately full.  Qiu teaches utilizing a visible float valve (Abstract) to provide a simple, low cost indicator that device is pressurized [0014]-[0016].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poole to include a visible float valve as taught by Qiu with reasonable expectation of success to provide a simple, low cost indicator that device is pressurized [0014]-[0016].
Regarding Claim 13, Poole further teaches the AM inlet adhesive valve comprises a lattice configured to impede the adhesive outflow at the AM inlet port ([0056]- the second component has a lattice structure (which would impede fluid flow)).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poole (PGPub 2019/0247922) in view of Qiu et al (CN202515386U with references to machine English translation provided herewith) and Rhodes et al (PGPub 2019/0111795).
Regarding Claim 14, Poole and Qiu do not appear to explicitly teach the AM inlet adhesive valve comprises a plurality of inlet spring loaded tangs configured to: couple with an adhesive effector; facilitate the adhesive flow from the AM inlet port to the AM outlet port when coupled with the adhesive effector; and impede the adhesive outflow at the AM inlet port when decoupled from the adhesive effector.  Rhodes teaches a port covered by a plurality of motorized tangs (Abstract- the iris door) in order to expand and restrict the opening [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poole and Qiu to include an iris door as taught by Rhodes with reasonable expectation of success to .
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (PGPub 2019/0247922) in view of Qiu et al (CN202515386U with references to machine English translation provided herewith) and Duggan (US Pat. 4249568).
Regarding Claims 15 and 16, Poole and Qiu do not appear to explicitly teach the AM inlet adhesive valve comprises a flap configured to: facilitate the adhesive flow from the AM inlet port to the AM outlet port when the adhesive is applied at the inlet port; and impede the adhesive outflow at the AM inlet port by blocking the inlet port when the adhesive is removed from the inlet port and the flap is configured to lock into place upon completion of an adhesive fill within the apparatus (namely, a clapper valve). Duggan teaches utilizing a clapper valve (Abstract) in order to prevent backflow (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poole and Czinger to include a clapper valve as taught by Duggan with reasonable expectation of success to prevent backflow (Abstract).
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US PGPub 2004/0218990) in view of Marlin Steel (3D Printing vs Traditional Manufacturing).
Regarding Claim 17, Stevenson teaches an apparatus (Abstract) comprising an effector (Fig. 1- feeding fixture 80) for applying adhesive (Fig. 1- adhesive 42) to an adhesive port (Fig. 1- blind fastener 10), the effector comprising:

a second channel (Fig. 1- adhesive line 84) coupled to the first channel (Fig. 1- adhesive line 84 flows into annular passageway 26) and configured to provide an adhesive to the AM adhesive port ([0024]- adhesive feed line 84 supplies adhesive 42).
Stevenson does not appear to explicitly teach the apparatus being additively manufactured.  Marlin Steel teaches additive manufacturing may be used to manufacture custom work pieces that would normally need specialized tooling [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stevenson to include additively manufacturing components as taught by Marlin Steel with reasonable expectation of success to manufacture custom work pieces that would normally need specialized tooling [0023].
Regarding Claim 18, Stevenson does not appear to explicitly teach the AM adhesive port comprises an AM plug acceptor co-printed with the AM effector.  Marlin Steel teaches additive manufacturing may be used to manufacture custom work pieces that would normally need specialized tooling [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stevenson to co-print an AM plug acceptor with the AM effector as suggested by Marlin Steel with reasonable expectation of success to manufacture custom work pieces that would normally need specialized tooling [0023].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748           

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                          
1/25/21